Exhibit 10.4

Chairman   

2005 Incentive Plan Nonstatutory Stock Option Agreement

We are pleased to inform you that you have been granted an option to purchase
common stock of PerkinElmer, Inc. (“PerkinElmer”).

This agreement evidences the grant by PerkinElmer on [GRANT DATE] (the “Date of
Grant”) to [NAME OF EMPLOYEE] (“You” or the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2005 Incentive Plan (the “Plan”), a total of [NUMBER] shares of common stock of
the Company at $[EXERCISE PRICE] per share. Unless earlier terminated, this
option shall expire at 5:00 pm Eastern time on [EXPIRATION DATE] (the “Last Date
to Exercise”).

Your grant has been made under the Plan which, together with the terms contained
herein, establish the terms and conditions of your grant (the “Agreement”). The
terms of the Plan are incorporated herein by reference. A copy of the Plan has
been furnished to you electronically, and is accessible along with this
Agreement. Please review the Plan carefully.

Vesting:

Options will vest equally over a three (3) year period (1/3 on each of the
first, second and third anniversaries of the Date of Grant) and will have a
seven (7) year term. Your option may also vest in connection with a Change in
Control Event, as described below.

Exercise:

You may exercise this option, in whole or in part, to purchase a whole number of
vested shares at any time, by following the exercise procedures set up by the
Company. All exercises must take place by the Last Date to Exercise, or such
earlier date as is set forth below following your death, disability or your
ceasing to be an employee, or a Change in Control Event. The number of shares
you may purchase as of any date cannot exceed the total number of shares vested
by that date, less any shares you have previously acquired by exercising this
option.

Employment Requirements:

In the event of your termination of employment, retirement, death or total
disability, then, subject to the terms described below under “Consequences of a
Change in Control”, the following terms apply:

 

•   If your employment is terminated by the Company without cause pursuant to
Section 5(f) of your employment agreement with the Company, you will be able to
exercise your stock options that are vested as of your last day of employment
through the earlier of the option’s Last Date to Exercise or the first
anniversary of the date your employment with the Company terminates

 

•   If you terminate your employment at or after age 55 and you have 10 years of
service at the time of your termination (any termination subject to this
bulleted paragraph, “retirement”, and which, for the avoidance of doubt, shall
not include any termination of your employment referenced in the bulleted
paragraph immediately below), you will be able to exercise your stock options
that are vested as of your last day of employment through the earlier of the
option’s Last Date to Exercise or three (3) years after your last day of
employment. All unvested stock options as of your last day of employment will be
cancelled as of the close of business on your last day of employment.

 

•   If your employment is terminated due to your death or total disability as
determined under the Company’s long term disability program, your unvested
options become 100% vested as of your last day of employment. You, in the event
of your total disability, or your estate, in the event of your death, have until
the earlier of the option’s Last Date to Exercise or one (1) year after your
last day of employment to exercise your options.

 

•   If your employment is terminated and such termination is other than (i) by
the Company without cause or (ii) by reason of retirement (as defined below),
death, or total disability, you will be able to exercise your stock options that
are vested as of your last day of employment through the earlier of the option’s
Last Date to Exercise or three (3) months after your last day of employment. All
unvested stock options as of your last day of employment will be cancelled as of
the close of business on your last day of employment.

The option may be transferred to your child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than fifty percent of the beneficial interest, a foundation in which these
persons (or you) control the management of assets, any other entity in which
these persons (or you) own more than fifty percent of the voting interests. The
transferee shall be subject to all the terms and conditions applicable to this
option prior to the transfer. The transfer shall not be effective until you have
notified the Company in writing that the transfer has occurred. Except as
provided herein, this option shall not be assignable or transferable by the
person to whom it is granted, either voluntarily or by operation of law, except
by will or by the laws of descent and distribution, and, during the life of the
optionee, shall be exercisable only by the optionee.

Any reference in this Agreement to your “employment” refers to your employment
by the Company (as defined in the Plan).



--------------------------------------------------------------------------------

Chairman   

Taxes and Withholding:

This option is intended to be a nonstatutory stock option. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the exercise or sale of shares arising from this
grant, the Company shall have the right to require such payments from you, or
withhold such amounts from other payments due to you from the Company.

Agreements with the Company:

This stock option grant is subject to the terms and conditions of your signed
and executed Prohibited Activity Agreement and your Employee Patent and
Proprietary Information Utilization Agreement. If you terminate your employment
with the Company and engage in any Prohibited Activity (as defined the
Prohibited Activity Agreement) within two years after you terminate employment,
you will repay to the Company the economic value of any stock option granted to
you which is exercised by you at any time after the date which is twelve months
prior to the date of your termination of employment.

Consequences of a Change in Control:

If there is a Change in Control Event (regardless of whether such event also
constitutes a Reorganization Event (as defined in the Plan)) and you were
employed by the Company on the effective date of such Change in Control Event,
your unvested stock options become 100% vested on the effective date of such
Change in Control Event, and shall remain exercisable through the period ending
on the earlier of:

1. The later of (i) the third anniversary of the effective date of such Change
in Control Event or (ii) the first anniversary of the date the Employee’s
employment with the Company terminates, or

2. The option’s Last Date to Exercise.

For purposes of this Agreement: a “Change in Control Event” means an event or
occurrence set forth in any one or more of clauses (i) through (iv) below
(including an event or occurrence that constitutes a Change in Control Event
under one of such clauses but is specifically exempted from another such
clause):

 

  (i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of PerkinElmer if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of common stock of PerkinElmer (the
“Outstanding PerkinElmer Common Stock”) or (B) the combined voting power of the
then-outstanding securities of PerkinElmer entitled to vote generally in the
election of directors (the “Outstanding PerkinElmer Voting Securities”);
provided, however, that for purposes of this paragraph (i), none of the
following acquisitions of Outstanding PerkinElmer Common Stock or Outstanding
PerkinElmer Voting Securities shall constitute a Change in Control Event:
(I) any acquisition directly from PerkinElmer (excluding an acquisition pursuant
to the exercise, conversion or exchange of any security exercisable for,
convertible into or exchangeable for common stock or voting securities of
PerkinElmer, unless the Person exercising, converting or exchanging such
security acquired such security directly from PerkinElmer or an underwriter or
agent of PerkinElmer), (II) any acquisition by PerkinElmer, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PerkinElmer or any corporation controlled by PerkinElmer, or (IV)
any acquisition by any corporation pursuant to a transaction which complies with
subclauses (A) and (B) of clause (iii) of this definition; or

 

  (ii) such time as directors who are Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to PerkinElmer), where the term “Continuing
Director” means at any date a member of the Board (A) who was a member of the
Board on the grant date of your option or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

  (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving PerkinElmer or a sale or
other disposition of all or substantially all of the assets of PerkinElmer (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following



--------------------------------------------------------------------------------

Chairman   

two conditions is satisfied: (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding PerkinElmer Common
Stock and Outstanding PerkinElmer Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock and the combined voting power of the
then outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns PerkinElmer or
substantially all of PerkinElmer’s assets either directly or through one or more
other entities) (such resulting or acquiring corporation is referred to herein
as the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
PerkinElmer Stock and Outstanding PerkinElmer Voting Securities, respectively;
and (B) no Person beneficially owns, directly or indirectly, 20% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 

  (iv) approval by the stockholders of PerkinElmer of a complete liquidation or
dissolution of PerkinElmer.